UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C (PRELIMINARY) Information Statement pursuant to Section14(c) of the Securities Exchange Act of 1934 Intrepid Holdings, Inc. 1240 Blalock Road, Suite 110 Houston, TX 77055 NOTICE OF ACTION BY WRITTEN CONSENT OF STOCKHOLDERS WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY To our Stockholders: This Information Statement is furnished by the Board of Directors of Intrepid Holdings, Inc, a Nevada corporation (the “Company”), to holders of record of the Company’s common stock, $0.001 par value per share, at the close of business on February 12th, 2008, pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The purpose of this Information Statement is to inform the Company’s stockholders of certain action taken by the written consent of the holders of a majority of the Company’s voting stock, dated as of February 5, 2008. This Information Statement shall be considered the notice required under the Nevada General Corporation Law. The action taken by the Company’s stockholders will not become effective until at least 20 days after the initial mailing of this Information Statement. THIS IS NOT A NOTICE OF A SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH WILL BE DESCRIBED HEREIN. By order of the Board of Directors: /s/ Eddie Austin, Jr. Eddie Austin, Jr. Intrepid Holdings, Inc. 1240 Blalock Road, Suite 110 Houston, TX 77055 INFORMATION STATEMENT Introductory Statement Intrepid Holdings, Inc. (the “Company”) is a Nevada corporation with its principal executive offices located at 1240 Blalock Road, Suite 110, Houston, TX, 77055.This Information Statement is being sent to the Company’s stockholders by the Board of Directors to notify them about action that the holders of a majority of the Company’s outstanding voting capital stock have taken by written consent, in lieu of a special meeting of the stockholders.The action was taken on February 5, 2008, and will be effective approximately 20 days after the mailing of this Information Statement. General Information This Information Statement is being mailed on or about February 18, 2008 to all shareholders of record of Intrepid Holdings, Inc. as of February 12, 2008.It is being furnished in connection with the following actions, which were approved by the unanimous consent of our board of directors and the written consent of shareholders owning in excess of 51% of the outstanding shares of the Company’s Common Stock: · the amendment of Article I of the Company’s Articles of Incorporation to effect a reverse stock split of the Company’s issued and outstanding shares of Common Stock at the ratio of 10 for 1; and · the amendment to Article I of the Company’s Articles of Incorporation to change the name of the Company from “Intrepid Holdings, Inc.” to “My Healthy Access, Inc.” The board of directors approved these actions on February 1, 2008, and recommended to the shareholders that they approve the actions. The majority shareholders approved these actions pursuant to a written consent to action dated February 5, 2008. The record date established by the board of directors for purposes of determining the number of outstanding shares of voting capital stock was February 12, 2008 (the “Record Date”).As of the Record Date, there were 98,173,489 shares of Common Stock issued and outstanding. The Common Stock constitutes the only outstanding class of voting securities.Each share of Common Stock entitles the holder to one (1) vote on all matters submitted to the shareholders. In order to eliminate the costs and management time involved in holding a special meeting and in order to effect the proposals as early as possible, the board of directors voted to utilize the written consent of our shareholders. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the action will not be adopted until a date at least 20 days after the date on which this Information Statement has been mailed to the stockholders.The Company anticipates that the actions contemplated herein will be effected on or about March 15, 2008. The Company has asked brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of the Common Stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. APPROVAL REQUIREMENTS; NEVADA LAW Section 78.390 of the Nevada General Corporation Law (the “NGCL”) provides that every amendment to the Company’s Articles of Incorporation shall first be adopted by the resolution of the Board of Directors and then be subject to the approval of the holders of at least a majority of the shares of voting stock entitled to vote on any such amendment. Section 78.320 of the NGCL provides that, unless otherwise provided in the Company’s Articles of Incorporation or the bylaws, any action required or permitted to be taken at a meeting of the stockholders may be taken without a meeting if, before or after the action, a written consent thereto is signed by stockholders holding at least a majority of the voting power. Neither the Company’s Articles of Incorporation nor its By-Laws prohibit the taking of action by its Board of Directors by written consent. In order to eliminate the costs and management time involved in holding a special meeting and in order to effect the Capital Increase Amendment described herein as early as possible in order to accomplish the purposes as hereafter described, the Company’s Board of Directors obtained the written consent to such amendments of the holders of a majority in the interest of the Company’s voting stock, which voting stock is comprised of the Common Stock and the Series A Preferred Stock. Section 78.320 of the NCGL provides that in no instance where action is authorized by written consent need a meeting of stockholders be called or notice given. PROPOSAL NO. 1 REVERSE STOCK SPLIT On February 1, 2008, the board of directors of the Company approved an amendment, subject to shareholder approval, to the Company’s Articles of Incorporation to effect a reverse stock split at the ratio of 1 for 10.On February 5, 2008, the majority stockholders of the Company approved the same resolution as the board of directors. The Company currently has authorized capital stock of 100,000,000 shares of which 98,173,489 shares of Common Stock are outstanding as of the Record Date.Pursuant to the reverse stock split, the 98,173,489 shares of Common Stock outstanding (the “Old Shares”) would be automatically converted into approximately 9,817,348 shares of common stock (the “New Shares”). Reasons for the Change in Par Value of Common Stock The Company believes that if it is successful in maintaining a higher stock price, the stock will generate greater interest among professional investors and institutions.If the Company is successful in generating interest among such entities, it is anticipated that the shares of its common stock would have greater liquidity and a stronger investor base.No assurance can be given, however, that the market price of the New Shares will rise in proportion to the reduction in the number of outstanding shares resulting from the reverse stock split.The New Shares issued pursuant to the reverse stock split will be fully paid and non-assessable.All New Shares will have the same par value, voting rights and other rights as Old Shares. Additional Information The 1 for 10reverse stock split is being effectuated by reducing the number of issued and outstanding shares at the ratio of 10for 1. The authorized number of shares of common stock shall not be impacted by the reverse stock split.Accordingly, as a result of the reverse stock split, the Company will have approximately 91,000,000 authorized unissued shares, which shares may be issued in connection with acquisitions or subsequent financings. There can be no assurance that the Company will be successful in making any such acquisitions or obtaining any such financings.In addition, the reverse stock split has potentially dilutive effects on each of the shareholders.Each of the shareholders may be diluted to the extent that any of the authorized but unissued shares are subsequently issued. The reverse stock split will not alter any shareholder's percentage interest in the Company’s equity, except to the extent that the reverse stock split results in any of the Company’s shareholders owning a fractional share.No fractional shares shall be issued.In lieu of issuing fractional shares, the Company will issue to any stockholder who otherwise would have been entitled to receive a fractional share as a result of the reverse stock split an additional full share of its Common Stock. In addition, commencing with the effective date of the reverse stock split, all outstanding options, warrants and convertible securities entitling the holders thereof to purchase shares of the Company’s common stock will entitle such holders to receive, upon exercise of their options, warrants or convertible securities 1/10 of the number of shares of the Company’s common stock which such holders may purchase upon exercise of their options.In addition, commencing on the effective date of the reverse stock split, the exercise price of all outstanding options, warrants or convertible securities will be increased by a multiple of 10. Under the NevadaGeneral Corporation Law, the state in which the Company is incorporated, the reverse stock split does not require the Company to provide dissenting shareholders with a right of appraisal and the Company will not provide shareholders with such right. Certain Federal Income Tax Consequences The following summary of material U.S. federal income tax consequences of the reverse stock split does not purport to be a complete discussion of all of the possible federal income tax consequences.Further, it does not address any state, local, foreign or other income tax consequences, nor does it address the tax consequences to stockholders that are subject to special tax rules, such as stockholders subject to the alternative minimum tax, banks, insurance companies, regulated investment companies, personal holding companies, foreign entities, nonresident alien individuals, certain U.S. expatriates, broker-dealers, tax-exempt entities, retirement plans, pass-through entities (including partnerships and entities and arrangements classified as partnerships for U.S. federal income tax purposes) and beneficial owners of such pass-through entities. The discussion is based on the United States federal income tax laws as of the date of this Information Statement.Such laws are subject to change retroactively, as well as prospectively. This summary also assumes that the shares of common stock are held as “capital assets,” as defined in the Internal Revenue Code of 1986, as amended (generally, property held for investment).The tax treatment of a stockholder may vary depending on the facts and circumstances of such stockholder. Each stockholder is urged to consult with such stockholder’s tax advisor with respect to the particular tax consequences of our reverse stock split. No gain or loss will be recognized by a stockholder as a result of the reverse stock split.The aggregate tax basis of the shares received in the reverse stock split will be the same as the stockholder’s aggregate tax basis in the shares surrendered as a result of the reverse stock split. The stockholder’s holding period for the shares received in the reverse stock split will include the period during which the stockholder held the shares surrendered as a result of the reverse stock split. We have not sought any ruling from the Internal Revenue Service or an opinion of counsel with respect to the statements made and the conclusions reached in this summary.Our views regarding the tax consequences of the reverse stock split are not binding upon the Internal Revenue Service or the courts, and there is no assurance that the Internal Revenue Service or the courts would accept the positions expressed above.The state and local tax consequences of the reverse stock split may vary significantly as to each stockholder, depending on the state in which such stockholder resides. PROPOSAL NO. 2 CORPORATE NAME CHANGE On February 1, 2008, the board of directors of the Company approved an amendment, subject to shareholder approval, to the Company’s Articles of Incorporation to effect a change in the name of the Company from “Intrepid Holdings, Inc.” to “My Healthy Access, Inc.”On February 5, 2008, the majority stockholders of the Company approved the same resolution as the board of directors. Reasons for the Corporate Name Change The Company believes that changing the corporate name will more clearly convey to stockholders and investors the Company’s renewed focus on its My Healthy Access mini-health clinics.The Company currently owns and operates six My Healthy Access clinics located in Houston area Wal-Mart Supercenters. DIRECTORS AND EXECUTIVE OFFICERS OF THE COMPANY The Directors and Executive Officers of the Company and certain information concerning them are set forth below as of December 31, 2007: Name Position Age Eddie Austin, Jr. Chairman/CEO 57 Principal Financial Officer Mr. Eddie Austin, Jr. has served as Chairman and CEO of Intrepid Holdings since November 13, 2007. Mr. Austin joined the Board of Directors in November 2007, for a term of one year or until such time as a successor is elected by our shareholders. For the past 15 years Mr. Austin has managed a successful, multi-dimensional law practice in
